Citation Nr: 9911705	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for post-concussion 
syndrome, currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945.  The veteran's wife is his fiduciary and 
appealed a September 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

REMAND

Service connection was awarded for post-concussion syndrome 
in a November 1955 rating action that assigned a 30 percent 
disability evaluation.  The RO based its determination on 
service medical records that showed the veteran sustained 
shell fragment wounds to his head in September 1944 and an 
October 1955 VA examination report that diagnosed post-
concussion syndrome, mild, manifested by ringing of his ears 
and occasional dull headaches.

The RO received the veteran's claim for an increased rating 
in April 1997.  VA treatment records dated from 1996 to 1997 
are associated with the claims file and indicate that VA 
hospitalized the veteran from September 1996 to May 1997.  
According to the discharge summary, he was admitted to the 
Alzheimer's disease and related disorders unit from a private 
nursing home, following unmanageable psychotic behaviors and 
aggression at the home.  He adjusted to the Alzheimer's unit, 
for a short time, and then his mental condition deteriorated 
to a psychotic break with hallucinations and delusions.  A 
report of a computer tomography (CT) scan taken in November 
1996, while the veteran was hospitalized, showed no acute 
abnormality.  Further, an April 1997 psychological screen 
report included diagnoses of dementia of the Alzheimer's type 
and major depression with psychotic features.  Final 
pertinent diagnoses included dementia, Alzheimer's type.  The 
veteran was discharged to a nursing home.

The veteran, who was 75 years old, underwent VA psychiatric 
examination in July 1997 and was accompanied by his wife who 
provided his medical history to the VA examiner.  She said 
that the veteran had never been psychiatrically hospitalized 
for primary psychiatric disturbances such as depression, 
anxiety or psychosis, but VA recently hospitalized him 
related to dementia and he was placed in the Alzheimer's 
unit.  Prior to service, the veteran worked in the oil fields 
and after discharge he returned to the oil fields and then 
worked for Whirlpool for thirty-seven years until he retired 
in 1984.  The veteran and his wife had been married for fifty 
years and had three children.  When interviewed, the veteran 
had virtually no complaints and denied problems with sleep, 
appetite, energy or mood.  He described no anxiety or 
psychotic symptoms.  The veteran's wife said he reported 
memory changes in the late 1970's, such as his getting lost 
or forgetting where he lived.  She cared for him until he 
decompensated in August 1996 and was placed in a nursing 
home.  The veteran currently lived in a nursing home and his 
wife opined that he talked and walked better but still had 
problems with agitation.  He wandered and had poor short-term 
memory.  He was able to feed himself, but required help with 
dressing, bathing and toileting, his appetite had increased 
and his mood was variable.  Approximately one year earlier, 
the veteran's wife said he became depressed and talked of 
suicide when he realized he was ill.  The veteran became 
anxious at times, especially when disoriented and lost.

Upon examination, veteran was observed to be neatly groomed 
and smiling throughout the interview.  His eye contact was 
fair and speech was logical and goal directed.  There was no 
evidence of motor abnormality, the veteran's affect was 
bright and his mood euthymic.  The veteran denied suicidal or 
homicidal ideations and his thought processes were goal 
directed.  There as no evidence of current hallucinations 
although he endorsed past hallucinations.  The veteran was 
fully alert and oriented only to person and place, not to 
date.  Results of a mini-mental examination revealed that the 
veteran was unable to write a sentence or his name, did not 
know his social security number or his age and knew his 
birthday.  His judgment and insight were considered impaired.  
The veteran's wife managed his financial affairs.  The Axis I 
diagnosis was dementia of the Alzheimer's type with early 
onset with delusions and behavioral disturbance by history.  
The VA examiner commented that the veteran had a history of 
memory and mental changes dating to the late 1970's when the 
veteran was in his mid-50's, establishing an early onset of 
the dementing process.  Without evidence of previous strokes, 
hypertension or other risk factors for multi-infarct 
dementia, the veteran's dementia most likely reflected 
dementia of the Alzheimer's type.  Further, the VA examiner 
stated that the course of the veteran's dementia had 
progressively worsened, resulting in psychotic decompensation 
and the veteran's inability to care for himself.  According 
to the VA doctor, the etiology of Alzheimer's was unknown but 
the literature did not support head trauma as an etiology for 
Alzheimer's dementia.

The veteran also underwent VA examination for brain injuries 
and diseases in July 1997.  His wife told the examiner that 
in approximately 1980, the veteran became forgetful and his 
behavior changed and progressively worsened.  On examination, 
there was olfactory impairment, and the veteran was unable to 
differentiate the smell of coffee or nail polish.  Visually, 
he was easily distracted and unable to follow the examiner's 
finger, for an accurate extraocular test.  The veteran was 
oriented to name, but not to place or date.  He could not 
follow directions without repeated reminders.  His affect was 
flat and he was cooperative.  The diagnosis was dementia.  
The VA examiner commented that the veteran was such a poor 
historian regarding the initial in-service injury that the 
doctor was unable to say the dementia was attributable to the 
service-connected post concussion syndrome.   Further, the 
doctor noted that veteran's wife reported his mental changes 
began in the 1980's.

In a December 1997 rating action, the RO determined that the 
veteran was incompetent to manage his financial affairs and 
his wife was subsequently appointed as his payee.

According to a health insurance claim form completed by 
Oluwole O. Olusola, M.D., in February 1998, the veteran was 
treated in December 1997 for depressive disorder.  In an 
April 1998 statement, the veteran's wife said he was re-
evaluated at the nursing home and treated or depression 
secondary to traumatic brain disease. 

It is clear from the record that a claim for service 
connection for dementia/traumatic brain disease is being made 
on behalf of the veteran. As this issue is intertwined with 
the increased rating issue now before the Board, the case is 
remanded to the RO for the following action:

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of treatment 
for all health care providers who may possess 
additional records pertinent to his claims. 
Specifically, the RO should make another 
attempt to obtain copies of the veteran's 
records from the Nursing Home Care Unit of 
the Danville VAMC and outpatient records from 
the Evansville VAOPC, dated from May 1997 to 
the present. When the requested information 
and any necessary authorizations have been 
received, the RO should make all reasonable 
efforts to obtain copies of all indicated 
records that are not already of record and 
associate them with the claims file.

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination to 
determine the current extent and severity of 
the disability at issue.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The nature, frequency 
and severity of the veteran's headaches, if 
any, should be noted. The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  

An opinion should be provided regarding the 
likelihood that the veteran has 
dementia/traumatic brain disease as a result 
of the head injuries he sustained in 
service. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The issue of entitlement to 
service connection for dementia/brain 
disease should be adjudicated. If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
			   Member, Board of Veterans' Appeals






 

